June 25, 2004

Mr. John F. Williams
Clark Thomas & Winters, P.C.
P.O. Box 1148
Austin, TX 78767-1148

Mr. Lawrence L. Germer
Germer Gertz, LLP
P.O. Box 4915
Beaumont, TX 77704

Mr. Daniel Joseph Lawton
The Lawton Law Firm
1005 Congress, Suite 550
Austin, TX 78701
Mr. L. Richard Westerburg
919 Congress Ave., Suite 701
Austin, TX 78701


Mr. Paul A. Scheurich
P.O. Box 2951
Beaumont, TX 77704


Mr. H. P. Wright
Wright & Pitre
1221 Dallas St.
Port Neches, TX 77651-0758

RE:   Case Number:  03-0024
      Court of Appeals Number:  09-02-00420-CV
      Trial Court Number:  A-166,650

Style:      IN RE  ENTERGY CORPORATION, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lolita Ramos       |
|   |Ms. Carol Anne Flores  |
|   |Honorable James W.     |
|   |Mehaffy                |